Citation Nr: 1632042	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  13-00 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Maryanne Royle, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. A June 2010 rating decision denied the Veteran's claims for entitlement to service connection for bilateral hearing loss and tinnitus, and an April 2016 rating decision denied the Veteran's claim for entitlement to a TDIU. Further, in March 2016, the United States Court of Appeals for Veterans Claims (CAVC) granted a Joint Motion for Remand (Joint Motion) filed by representatives for both parties, and ordered that additional development be undertaken consistent with the terms of the Joint Motion.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. There is competent and credible evidence that the Veteran experienced in-service noise exposure during combat.

2. The Veteran has a current bilateral hearing loss disability for VA purposes.

3. The evidence is in relative equipoise as to whether the Veteran's bilateral hearing loss is related to service.

4. The Veteran currently suffers from tinnitus.

5. The evidence is in relative equipoise as to whether the Veteran's tinnitus is related to service.


CONCLUSIONS OF LAW

1. Resolving any doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303(b), 3.307, 3.309(a) (2015).

2. Resolving any doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303(b), 3.307, 3.309(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As the Board grants entitlement to service connection for bilateral hearing loss and tinnitus, which constitutes a complete grant of the Veteran's claims, no discussion of VA's duty to notify or assist is necessary.

Legal Criteria and Analysis

The Veteran contends that service connection is warranted for bilateral hearing loss and tinnitus. As these claims engage a similar analysis, they will be addressed in conjunction.    

Service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015). Service connection may also be granted for any disease initially diagnosed after service when the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2015).

To establish service connection, there must be competent evidence of: (1) The current existence of the disability for which service connection is being claimed; 
(2) a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) a nexus or connection between the disease, injury, or event in service and the current disability. Shedden v. Principi, 381 F.3d 1163 (2004).

In applying these standards to the claims at hand, the Board first finds competent evidence of the current existence of the claimed disabilities.

Hearing loss is considered a disability for VA purposes when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz (Hz) is 40 decibels or greater; when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores, using the Maryland CNC test, are less than 94 percent. 38 C.F.R. § 3.385 (2015). Here, the Veteran most recently underwent VA audiological testing in February 2010. At that time, the Veteran's audiometric results were as follows: 

Hertz
500
1000
2000
3000
4000
Right Ear
35
35
30
45
20
Left Ear
35
30
30
35
50

Further, the Veteran registered speech recognition scores of 100 percent for his right ear and 96 percent for his left ear. As such, the Board finds that the Veteran has a current bilateral hearing loss disability for VA purposes. 

Also during the February 2010 VA examination, the Veteran reported constant tinnitus in his right ear and intermittent tinnitus in the left ear, with the annoyance rated at a 5 out of 10. As a layperson is capable of observing tinnitus, the Board finds the Veteran's reports to be sufficient for a finding of a current disability. See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (asserting that a layperson is capable of observing tinnitus). Accordingly, the Board finds competent evidence of the current existence of bilateral hearing loss and tinnitus in the Veteran, such that the first Shedden element has been met. 

The Board also finds competent and credible evidence of noise exposure during service. The Veteran has indicated that he participated in combat while stationed in Vietnam. During this time, he experienced significant noise exposure, to include: artillery; mortars, rocket-propelled grenades; and small weapons including rifles, handguns, and shotguns. The Veteran further served as a medic during this time, and was responsible for loading servicemembers into helicopters, including Chinooks. The Veteran has described the noise from these aircrafts as "deafening," and reported that no noise protection was provided.   

If a veteran engaged in combat with the enemy, and it is claimed that a disease or injury was incurred during combat, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service. 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2015). This does not establish a presumption of service connection. It does, however, ease the veteran's burden of demonstrating the occurrence of an in-service incident to which the current disability may be connected. Caluza v. Brown, 7 Vet. App. 498 (1995). 

In applying this standard to the case at hand, the Board finds the Veteran's statements to be both competent and credible testimony sufficient for a finding of in-service noise exposure. A veteran is competent to report that which he perceives through the use of his senses, including noise exposure. See Washington v. Nicholson, 19 Vet. App. 362, 368   (2005); Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses). Further, the Veteran's reports are largely supported the evidence of record. The Veteran's military personnel records confirm his foreign service in Vietnam from September 1968 to August 1969, his participation in combat, and his duty assignment as a medical specialist, and do not indicate that he was ever provided with hearing protection during service. Additionally, a June 2010 memorandum from the Joint Services Records Research Center (JSRRC) confirms the Veteran's assignment in Vietnam and his constant exposure to mortar and rocket attacks. The Veteran's descriptions of the in-service events are consistent with the nature of his service, and his reports are well-documented and unvarying throughout the record. Accordingly, the Board finds that the second Shedden element has been met with regard to both claims. 

The Board now turns to the final element necessary to establish service connection: a nexus between the current disabilities and the Veteran's in-service noise exposure. 

To that end, the Board acknowledges that there are no medical nexus opinions of record. Although the Veteran underwent VA audiological examination in February 2010, the VA examiner noted that the Veteran did not participate in an audiological examination at the time of his separation from service. Upon review of the Veteran's history, the examiner noted that "by far," the Veteran's largest dose of unprotected noise exposure was experienced during service. However, the examiner felt it was impossible to rule out the contribution of occupational and recreational noise exposure to the Veteran's current hearing disabilities. As such, the examiner asserted that a judgment regarding service connection could not be made without resorting to mere speculation, as additional historical information was required. 

This assertion does not render the entire VA examination inadequate. See generally Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (noting that a speculative medical opinion is not per se inadequate, but the examiner must provide a basis for that determination and the phrase "without resort to speculation" should reflect the limitations of the medical community at large and not those of a particular examiner/reviewer). Instead, the Board will take into consideration the VA examiner's observations regarding the Veteran's history of noise exposure. 

Further, the Board will also consider the Veteran's testimony regarding the onset of his audiological disabilities. Here, the Veteran participated in a videoconference hearing in July 2015. At that time, the Veteran stated that his audiological disabilities onset during service, and have existed ever since. As set forth in greater detail above, the Veteran has established himself to be a competent and credible historian, and offers capable testimony regarding the onset of his audiological disabilities. This testimony, coupled with the VA examiner's notation that the majority of the Veteran's noise exposure took place during service, places the evidence in relative equipoise regarding a possible nexus between the Veteran's audiological disabilities and his in-service noise exposure. 

The grant of service connection for these claims is additionally supported by the noted chronicity of the Veteran's audiological disabilities. The law establishes that service connection based on continuity of symptomatology can be established for those chronic diseases set forth in 38 C.F.R. § 3.307(a)(2), 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Certain organic diseases of the nervous system qualify as such chronic conditions if the diseases came to manifest to a degree of 10 percent or more within one year of a veteran's separation from service. 38 C.F.R. § 3.309(a) (2015). Sensorineural hearing loss and tinnitus qualify as two such organic diseases of the nervous system, thereby supporting the application of presumptive service connection to the Veteran's claims. See Fountain v. McDonald, 27 Vet. App. 258, 272 (2015).

Therefore, resolving the benefit of the doubt in favor of the Veteran, the Board finds that service connection is warranted for both bilateral hearing loss and tinnitus. 38 C.F.R. § 3.102 (2015). See also 38 U.S.C.A. § 5107(b)  (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.





REMAND

The Veteran is also seeking entitlement to a TDIU. Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to adjudication of this claim. 

This claim was denied in an April 2016 rating decision. The Veteran filed a timely Notice of Disagreement in May 2015. See 38 C.F.R. § 20.201 (2015); Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002). However, the RO has not yet issued a Statement of the Case (SOC) addressing this claim. Accordingly, a remand is required such that requisite SOC may be issued at this time. See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim of entitlement to a TDIU. If the benefit sought is not granted, issue a Statement of the Case. The Veteran should be advised that a timely substantive appeal must be filed to vest the Board with jurisdiction over the issue. 38 C.F.R. § 20.202 (2015). If the Veteran perfects an appeal, return the case to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


